Case: 12-30427       Document: 00512099415         Page: 1     Date Filed: 01/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 3, 2013
                                     No. 12-30427
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EUGENE C. WILLIAMS, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:11-CR-75-1


Before REAVLEY, JOLLY and DAVIS, Circuit Judges.
PER CURIAM:*
       Eugene C. Williams, Jr., entered a conditional guilty plea to one charge of
being a felon in possession of a firearm and was sentenced to serve 84 months
in prison and a three-year term of supervised release. Now, he appeals the
district court’s denial of his motion to suppress. When considering a denial of a
motion to suppress evidence, this court reviews factual findings for clear error
and the ultimate constitutionality of law enforcement action de novo. United
States v. Perez, 484 F.3d 735, 739 (5th Cir. 2007) (citation omitted).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30427         Document: 00512099415       Page: 2   Date Filed: 01/03/2013

                                        No. 12-30427

      Consistent with his arguments to the district court, Williams now contends
that the firearm underlying the charge of conviction should have been
suppressed because his encounter with the officer escalated from a permissible
Terry1 stop to an arrest when the officer tasered him. Under Williams’s view,
this arrest was unlawful, and should result in suppression of the firearm,
because it was not supported by probable cause.
      A review of the record and pertinent jurisprudence shows that Williams’s
arguments are unavailing. The use of force does not automatically convert a
valid Terry stop into an arrest requiring probable cause. United States v.
Sanders, 994 F.2d 200, 206 (5th Cir. 1993). Rather, police officers are permitted
“to take stern and swift measures when necessary to ‘discover the true facts and
neutralize the threat of harm if it materialized’” during a Terry stop. United
States v. Michelletti, 13 F.3d 838, 843 (5th Cir. 1994) (en banc) (quoting Terry,
392 U.S. at 30).
      In the instant case, the officer was called to investigate a complaint of a
man carrying a purse containing a handgun, and Williams matched this
description. The officer saw the handle of the gun sticking out of the purse, and
Williams ignored repeated orders to drop the purse. When Williams turned
away from the officer as if to flee or grab the gun, the officer feared for his safety
and tasered Williams. This case is substantially similar to Sanders and, as in
that case, the officer acted reasonably when confronted with an armed subject
who refused to obey orders. See Sanders, 994 F.2d at 207-08. Williams has
shown no error in connection with the district court’s denial of his motion to
suppress.
      AFFIRMED.




      1
          Terry v. Ohio, 392 U.S. 1 (1968).

                                              2